Case 2:19-cv-00429-SVW-MRW Document 38 Filed 01/18/19 Page 1 of 1 Page ID #:448



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                                            CASE NUMBER:

   NOAH BANK , et al.                                       2:19−cv−00429−SVW (MRWx)

                                           PLAINTIFF(S),
                                                            NOTICE OF RECEIPT OF CASE TRANSFERRED IN
          v.
                                                            FORMERLY CASE NUMBER:
                                                             2:18−cv−01413−WB
   SUNDAY JOURNAL USA CORPORATION , et al.
                                         DEFENDANT(S).      FROM:
                                                             U.S. District Court Eastern District of Pennsylvania
                                                            (Philadelphia)


   TO:           CLERK, U.S. DISTRICT COURT,
   AND TO:       ALL COUNSEL OF RECORD

   The above-referenced case has been transferred to this district and assigned the above civil case number. The
   initials after the number indicate the case is assigned to Judge Stephen V. Wilson . The Initials are part of the
   case number and should be included on all correspondence and documents filed with this court.

   Please make sure that you are familiar and in compliance with the Local Rules of this District Court. Enclosed
   is our form G-64, Application of Non-Resident Attorney, which must be completed and returned as soon as
   possible in order that you be allowed to participate in this action. Effective November 1, 2011, the fee for this
   application is $325.00 per non-resident attorney seeking to appear on this case. Please remit the fee by business
   check or money order payable to “Clerk, U.S. District Court” when submitting your application.

   Local Rule 83-2.4 requires that any attorney who has been authorized to appear in a case in this Court, and who
   changes his or her name, office address (or residence address if no office is maintained), law firm association,
   telephone number, facsimile number or e-mail address, shall, within five (5) days of change, notify the Clerk of
   Court. If any actions are currently pending, the attorney shall file and serve a copy of the notice upon all
   opposing parties.

   Please be advised that all documents filed in this District Court must be filed in original and one copy with both
   being blue-backed.

   You are further advised that it is the responsibility of counsel to familiarize themselves with and adhere to ALL
   the Local Rules of the Central District of California.

   Complete copies of our Local Rules are available on the Court’s website at www.cacd.uscourts.gov or may be
   purchased from the LOS ANGELES DAILY JOURNAL, 915 E. First Street, Los Angeles, CA 90012, (213)
   229-5300, or from the METROPOLITAN NEWS, 210 S. Spring Street, Los Angeles, CA 90012, (213)
   628-4384. Please contact them directly as to their charge for this service.


                                                           Clerk, U.S. District Court

   January 18, 2019                                        By /s/ Luz Hernandez
   Date                                                      Deputy Clerk




   CV−32 (08/13)           − NOTICE OF RECEIPT OF CASE TRANSFERRED IN −
